Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered February 23, 2004, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled *614substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of possessing and selling narcotics to an undercover police officer on two occasions on January 28, 2003. On appeal, he challenges his conviction on various grounds, including, inter alia, that the jury charge was improper. He further asserts that his sentence was excessive.
Notwithstanding the asserted one-word misstatement in the jury charge, “the court’s extensive, accurate instructions on the burden of proof and the concept of reasonable doubt safeguarded against... an impermissible inference (by the jury). Therefore, when considered as a whole, the charge sufficiently conveyed the correct standard” (People v Fields, 87 NY2d 821, 823 [1995]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. H. Miller, J.P., Ritter, Goldstein and Spolzino, JJ., concur.